DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The reply filed 28 October 2020 has been entered.
Disposition of claims:
Claims 1-4, 7-13, and 15-20 are pending.
Claims 5-6 and 14 are cancelled.
The Declaration Traversing Rejections under 37 CFR 1.132 filed 28 October 2020 is insufficient to overcome the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada (JP 2003-073665 A—machine translation relied upon) (hereafter “Hamada”) in view of Nazeeruddin et al. (US 2013/0317212 A1) (hereafter “Nazeeruddin”) and Kwong ‘737 (US 2009/0108737 A1) (hereafter “Kwong ‘737”) as set forth in the last Office action as well as the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 

Response to Arguments
Applicant's arguments, see the 2nd paragraph of p. 3 of the reply filed 28 October 2020 regarding the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin and Kwong ‘737 as set forth in the last Office action as well as the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”) as set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious to one of ordinary skill in the art to select Hamada’s Chemical Formula 10 to modify, because the example device of Hamada using Hamada’s Chemical Formula 10 has poorer performance compared to the other two example devices of Hamada using the other two example compounds of Hamada. Applicant additionally argues that it would have been difficult for one of ordinary skill in the art to select Hamada’s Chemical Formula 10 for the purposes of reducing operating voltage and improve light-emitting efficiency, as is the aim of the instant disclosure. Applicant additionally argues that the chance of selecting Hamada’s Chemical Formula 10 as at best 1 out of 3. Applicant argues that for these reasons the rejections should be withdrawn.
Respectfully, the argument is not found to be persuasive.
Hamada presents Hamada’s Chemical Formula 10 as possessing all of the benefits of the compounds of Hamada. Indeed, the example device of Hamada using Hamada’s Chemical Formula 10 has improved performance vs. the comparative device using Ir(ppy)3. Furthermore, the device using Hamada’s Chemical Formula 10 has the longest wavelength emissions of the example devices of Hamada. Therefore, it would have been obvious to have selected Hamada’s Chemical Formula 10 for modification out of the three exemplified compounds having the benefits taught by Hamada. This is especially true given that the device using Hamada’s Chemical Formula 10 has the longest wavelength emissions, which would be useful to one of ordinary skill in the art seeking longer wavelength emissions from a device using a compound of Hamada.
Applicant additionally argues that it would have been difficult for one of ordinary skill in the art to select Hamada’s Chemical Formula 10 for the purposes of reducing operating voltage and improve light-emitting efficiency, as is the aim of the instant disclosure. However, one of ordinary skill in the art would be motivated to modify compounds of the prior art for a variety of reasons. As described above, Hamada’s Chemical Formula 10 possesses the advantages taught by Hamada and further has the longest wavelength of the three exemplified compounds having the benefits taught by Hamada.
Applicant additionally argues that the chance of selecting Hamada’s Chemical Formula 10 as at best 1 out of 3. As described above, Hamada’s Chemical Formula 10 possesses the advantages taught by Hamada and further has the longest wavelength of the three exemplified compounds having the benefits taught by Hamada. Furthermore, 
Further, as described in MPEP 2123, patent document disclosures are relevant for all that they contain.
Therefore, for at least these reasons, the argument is not found persuasive.

Applicant's arguments, see the 3rd paragraph of p. 3 through the 1st paragraph of p. 4 of the reply filed 28 October 2020 regarding the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin and Kwong ‘737 as set forth in the last Office action as well as the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”) as set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that there is no teaching in Nazeeruddin that E2 of Nazeeruddin can be modified to be a pyridine ring. Applicant appears to be arguing that therefore the teachings of Nazeeruddin cannot be predictably applied to the compound of Hamada. Applicant alleges that there is high motivation from Nazeeruddin to modify the pyridine ring of Hamada to be a 5-membered ring. Applicant argues that therefore, the rejection should be withdrawn.
Respectfully, the argument is not found persuasive.
In the rejection, the general formula of Nazeeruddin is not being modified. Rather, the compound of Hamada is being modified based on the teachings of Nazeeruddin. The pyridine ring of the modified Chemical Formula 10 of Hamada is 
As outlined below, the general formulas of Nazeeruddin do encompass the structure E2 as being a six-membered heteroaromatic ring such as pyridine. While not specifically reciting pyridine, the general formula for the compounds of Nazeeruddin merely requires that E2 be a heteroaromatic ring bonded to the metal via a nitrogen atom. This definition encompasses a pyridine ring. See paragraph [0041]: “E2 represents an aromatic or heteroaromatic ring …” The recitation that E2 is preferably 5-membered is not limiting to E2 being 5-membered. Therefore, one of ordinary skill in the art would recognize that the teachings of Nazeeruddin would reasonably be expected to be applicable to the teachings of Hamada.
In response to applicant's arguments against the Nazeeruddin references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Nazeeruddin does not teach E2 of Nazeeruddin to be pyridine and that 5-membered rings are preferred and that further there are many choices for nitrogen containing heterocyclic rings, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instant case, the pyridine ring of the resultant compound of the rejection is taught by the primary reference, Hamada. In other words, Nazeeruddin is not being relied upon to teach the structure of the resultant compound of the rejection on its own. Rather, the teachings of Nazeeruddin are being relied upon to modify the compound of Hamada. As outlined above and below, one of ordinary skill in the art would expect the teachings of Nazeeruddin to be applicable to Compound 10 of Hamada, because the rings of the ligand of Compound 10 of Hamada are encompassed by the scope of the definition of the rings of the general formula of Nazeeruddin.
Applicant alleges that there is high motivation from Nazeeruddin to modify the pyridine ring of Hamada to be a 5-membered ring. However, Applicant has pointed to no specific teaching in Nazeeruddin describing the requirement and/or advantages of using a 5-membered heterocycle in place of pyridine. While some simple substitution of a 5-membered heterocycle in place of the pyridine ring may or may not be obvious, the teachings of Nazeeruddin do not require such a replacement for the advantages taught by Nazeeruddin to be realized, as described above.
Therefore, for at least these reasons, the argument is not found to be persuasive.

Applicant's arguments, see the 2nd through 4th paragraphs of p. 4 of the reply filed 28 October 2020 regarding the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin and Kwong ‘737 as set forth in the 
Applicant argues that Kwong fails to give any teaching, suggestion, or motivation on modifying the compound of Hamada. Applicant further argues that one of ordinary skill in the art could not realize how to produce the modified compound 10 of Hamada. Applicant argues that therefore only hindsight reasoning could have led to the rejection. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, as described below, only the teachings of the prior art have been relied upon to meet the limitations of the instant claims.
As outlined below, Nazeeruddin provides motivation for the modifications to Hamada’s Compound 10 that provide a compound comprise an oxygen linker between a benzene ring bonded to the metal and a benzene ring that is a substituent of a pyridine ring that is coordinated to the metal.
Kwong is relied upon to teach the known reasons for using a heteroleptic metal complex in place of a homoleptic metal complex. In this respect, Kwong does giving 
As described in paragraphs 12 through 26 of the most recent Office action, both Nazeeruddin and Ise provide evidence that it would have been within the technical grasp to form the oxygen linker of the resultant compound of the rejection at the time the invention was effectively filed. As outlined in these paragraphs, it is Nazeeruddin that teaches the reaction pathway for forming the oxygen linkage. As outlined in these paragraphs, Ise provides evidence that the methoxy group substituent and fluorine atom substituent necessary for the reaction pathway of Nazeeruddin would have been in the within the technical grasp to form the oxygen linker of the resultant compound of the rejection at the time the invention was effectively filed.
While Applicant asserts that other resultant compounds would have been obvious and that the formation of a resultant compound meeting the limitations of the instant claims could only result from hindsight reasoning, as described above and below, only knowledge which was within the level of ordinary skill at the time the claimed invention was made was relied upon. Specifically, as described above and below, it would have been obvious to modify Hamada’s Compound 10, and it would have been obvious to modify the Compound to have an oxygen linker as in the claimed compounds because of the motivation taught by Nazeeruddin.
Therefore, for at least these reasons the argument is not found to be persuasive.

Applicant's arguments, see the final paragraph of p. 4 through 2nd paragraph of p. 6 of the reply filed 28 October 2020 regarding the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin and Kwong ‘737 as set forth in the last Office action as well as the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”) as set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the results in the instant specification as well as in the Declaration Traversing Rejections under 37 CFR 1.132 filed 28 October 2020 represent a showing of unexpected results commensurate in scope with the current claims, showing nonobviousness over the cited prior art. Applicant argues that therefore the rejections should be withdrawn.
Respectfully, from the presented data it cannot be determined that the presented results are a showing of unexpected results.
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The presented data makes comparison to a compound of Nazeeruddin. However, Nazeeruddin is not the closest prior art. The closest prior art is Hamada. Applicant must make comparison to Hamada for an argument of unexpected result to be persuasive. Without a comparison to the compounds of Hamada, it is not possible to determine if the compounds or devices of the instant application possess unexpected results compared to the compounds or devices of the disclosure of Hamada.
The presented results do show higher efficiency and lower driving voltage for the compounds of the instant application as compared to the compound identified as Compound 2 Nazeeruddin. However, because the Compound 10 of Hamada has a different structure compared to the compound identified as Compound 2 Nazeeruddin, it cannot be determined that the compounds of the instant disclosure possess unexpected results compared to Compound 10 of Hamada. 
Applicant points to the lower efficiency, lower luminous intensity, and higher driving voltage of a device comprising Compound 10 of Hamada in comparison to the other example devices of Hamada as further evidence of unexpected results. However, this comparison is not informative with respect to the performance of devices comprising the compounds of the instant claims in comparison to the compounds and devices of Hamada. Therefore, this comparison does not establish that the compounds and devices of the current claims possess unexpected results over the closest prior art.
Therefore, for at least these reasons, the argument is not found to be persuasive.

Applicant's arguments, see the final paragraph of p. 4 through 2nd paragraph of p. 6 of the reply filed 28 October 2020 regarding the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”) as set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that Yamakazi does not cure the deficiencies of the rejection described above. Applicant argues that for the same reasons as outlined above the rejection should be withdrawn.
For the same reasons as outlined above, the rejections have been maintained.

EXAMINER’S NOTE
The Examiner is interpreting the term “aryl” in claims 1-20 to mean both aromatic hydrocarbon groups and heteroaromatic groups.
The specification does not provide a specific definition of “aryl”. Furthermore, no limitations are directed toward “heteroaryl” groups.
The IUPAC Gold Book definition for “aryl” (see the previously cited definition “aryl group”) groups is:
“Groups derived from arenes by removal of a hydrogen atom from a ring carbon atom. Groups similarly derived from heteroarenes are sometimes subsumed in this definition.”
The Examiner is interpreting the IUPAC definition to mean “aryl” can refer to both aromatic hydrocarbon groups and heteroaromatic groups (see the attached IUPAC Gold Book definitions of “arenes” and “heteroarenes”). Therefore, using the broadest 
This is reinforced by dependent claims 3, 4, 12, and 13 which recite an “aryl” group can have fewer than 6 carbon atoms, which is only possible in heteroaromatic groups.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2003-073665 A—machine translation relied upon) (hereafter “Hamada”) in view of Nazeeruddin et al. (US 2013/0317212 A1) (hereafter “Nazeeruddin”) and Kwong ‘737 (US 2009/0108737 A1) (hereafter “Kwong ‘737”) and as evidenced by the IUPAC Gold Book definitions of “aryl”, “arene”, and “heteroarene”.
As noted above, the Examiner is interpreting the claims to mean that “aryl” refers to both aromatic hydrocarbons and heteroaromatic groups.
The IUPAC Gold Book definition for “aryl” (see the attached definition of “aryl group”) groups is:
“Groups derived from arenes by removal of a hydrogen atom from a ring carbon atom. Groups similarly derived from heteroarenes are sometimes subsumed in this definition.”
The Examiner is interpreting the IUPAC definition to mean “aryl” can refer to both aromatic hydrocarbon groups and heteroaromatic groups (see the attached IUPAC Gold Book definitions of “arenes” and “heteroarenes”). Therefore, using the broadest reasonable interpretation of the term “aryl”, the Examiner is interpreting the claims to mean that “aryl” refers to both aromatic hydrocarbons and heteroaromatic groups.

Regarding claims 1-4, 7-13, and 15-17: Hamada discloses an electronic device that is an organic light-emitting diode (OLED) comprising a first electrode, a second electrode, and a light emitting layer disposed between the first electrode and the second electrode {(paragraph [0031]: A device is produced in the same manner as in Example 1, but using the compound of Chemical formula 10 as the luminescent material.), (paragraph [0032]: Chemical formula 10, the structure of which is shown below.), (paragraphs [0014]-[0027]: Description of the structure of the device that is Hamada’s Example 1.), (paragraph [0014]: The device comprises two electrodes, an organic luminous layer (i.e., a light-emitting layer), an organic hole transport bed (i.e., a hole transport layer), and an organic electron transport layer.), (paragraphs [0025]-[0026]: The light-emitting layer comprises a metal complex compound of the disclosure as the luminous material.)}.
Nazeeruddin defines an OLED as being a device comprising an organic layer sandwiched between two electrodes that produces light {paragraph [0006]}. The device of Hamada meets this description and is therefore being equated with an OLED.
The light emitting layer of the device of Hamada is made of the compound shown below {(paragraph [0031]: A device is produced in the same manner as in Example 1, but using the compound of Chemical formula 10 as the luminescent material.), (paragraph [0032]: Chemical formula 10, the structure of which is shown below.), (paragraphs [0014]-[0027]: Description of the structure of the device that is Hamada’s Example 1.), (paragraph [0014]: The device comprises two electrodes, an organic luminous layer (i.e., a light-emitting layer), an organic hole transporting layer, and an organic electron transport layer.), (paragraphs [0025]-[0026]: The light-emitting layer comprises a metal complex compound of the disclosure as the luminous material.)}.
[AltContent: textbox (Hamada’s 
Chemical Formula 10)]
    PNG
    media_image1.png
    220
    255
    media_image1.png
    Greyscale

The Examiner notes that the Examiner is interpreting the phrase “… is made of …” to mean that the light emitting layer is constructed using the compound. The 
Hamada does not teach that the phenyl substituent on the pyridine ring of the ligands of Hamada’s metal complex compound shown above is linked to the phenyl ring of the 2-phenylpyridine ligand through an oxygen atom.
Nazeeruddin teaches metal complexes comprising ligands having the structure shown below {paragraphs [0039]-[0043]: The disclosure relates to an organometallic complex comprising at least one ligand P* that can be represented by Formula (I).}.
[AltContent: textbox (Nazeeruddin’s Formula (I))]
    PNG
    media_image2.png
    598
    804
    media_image2.png
    Greyscale


Where in the ligand of Nazeeruddin’s Formula (1): E1 can be an aromatic ring bonded to the metal via a carbon atom; E2 can be a heteroaromatic ring bonded to the metal via a nitrogen atom; E3 can be an aromatic ring; A can be an oxygen atom {paragraphs [0040]-[0043]}.
Nazeeruddin exemplifies metal complex compounds comprising a substituent phenyl group linked to a phenyl ring of a ligand that is bonded to the metal center through an oxygen atom, as shown below {paragraph [0066], formula (VIII) and paragraph [0068], formula (XIII)}.

    PNG
    media_image3.png
    401
    839
    media_image3.png
    Greyscale

Nazeeruddin teaches that forming 7-membered central rings, as in the compounds of formulas (VIII) and (XIII) of Nazeeruddin and of Nazeeruddin’s formula (I), the lifetime of a device using the compound is increased {paragraph [0038]: “To improve the lifetime of phosphorescent devices, the inventors developed similar ligands while using a 7- or more membered central ring (formula (I)).”}.
At the time the invention was effectively filed, it would have been obvious to have modified the metal complex compound of Hamada by linking the substituent phenyl ring with the phenyl ring of the ligand that is bonded to the metal center through an oxygen atom, based on the teaching of Nazeeruddin. The motivation for doing so would have been to increase the lifetime of the OLED device using the metal complex compound, as taught by Nazeeruddin.
Hamada in view of Nazeeruddin does not teach that the compound shown above is a heteroleptic iridium complex comprising a single ligand having the structure of the modified phenyl substituted 2-phenylpyridine ligands of the compound of Hamada as modified by Nazeeruddin shown above and two unsubstituted 2-phenylpyridine ligands.
Kwong ‘737 teaches that heteroleptic complexes can be advantageous because of the desirable properties imparted by the different ligands {p. 8, paragraph [0055]}. Kwong ‘737 provides the example of a heteroleptic complex in which one ligand with higher molecular weight imparts good stability while a second ligand with lower molecular weight imparts lower evaporation temperatures, providing easier processibility and improved manufacturing {p. 8, paragraph [0055]}. 
Kwong ‘737 exemplifies heteroleptic complexes utilizing two phenylpyridine ligands as ligands which impart lower molecular weight {(p. 8, paragraphs [0056]-[0057]), (Exemplified by compounds shown on pp. 8-10)}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have further modified Hamada’s compound to be a heteroleptic metal complex comprising two unsubstituted 2-phenylpyridine ligands and one of the ligands of the modified metal complex compound of Hamada as modified by Nazeeruddin as the third ligand, based on the teachings of Kwong ‘737. The motivation for doing so would have been to provide heteroleptic complexes in which unsubstituted 2-phenylpyridine ligands impart lower evaporation temperatures, providing easier processibility and improved manufacturing, as taught by Kwong, and the ligand of the modified metal complex compound of Hamada as modified by Nazeeruddin imparts increase device lifetime, as taught by Hamada in view of Nazeeruddin.
The resultant compound has the structure shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The resultant compound has the structure of the instant Compound 1-12 and has the structure of the instant formula MAxLy where: M is iridium; x is 1; y is 2; R1-R11, Ra, and Rb are hydrogen.

Regarding claim 20: Hamada as modified by Nazeeruddin and Kwong ‘737 teaches all of the features with respect to claim 10, as outlined above.
An OLED is an organic light emitting apparatus, because it is a light-emitting device that comprises organic layers.

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2003-073665 A—machine translation relied upon) (hereafter “Hamada”) in view of Nazeeruddin et al. (US 2013/0317212 A1) (hereafter “Nazeeruddin”) and Kwong ‘737 (US 2009/0108737 A1) (hereafter “Kwong ‘737”) as applied to claim 17 above, and further in view of Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”).
Regarding claims 18-19: Hamada as modified by Nazeeruddin and Kwong ‘737 teaches all of the features with respect to claim 10, as outlined above.
Hamada teaches that the device comprises a hole transport layer between the light-emitting layer and the first electrode and an electron transport layer between the light-emitting layer and the second electrode {paragraph [0014]: The device comprises two electrodes, an organic luminous layer (i.e., a light-emitting layer) between the electrodes, an organic hole transport bed (i.e., a hole transport layer) between the luminous layer and the first electrode, and an organic electron transport layer between the luminous layer and the second electrode.}.
The first electrode of Hamada is being equated with an anode, because it injects holes into the OLED, as evidenced by the location of a hole transport layer between the first electrode and the luminous layer. This is consistent with the description of an OLED structure provided in paragraph [0085] of the instant specification.
The second electrode of Hamada is being equated with a cathode, because it injects electrons into the OLED, as evidenced by the location of an electron transport layer between the second electrode and the luminous layer. This is consistent with the description of an OLED structure provided in paragraph [0085] of the instant specification.
Hamada does not teach that the device additionally comprises a hole injection layer between the hole transport layer and the anode and an electron injection layer between the electron transport layer described above and the cathode.
Yamazaki teaches the use of a hole injection layer between the anode and a hole transport layer and an electron injection layer between the cathode and an electron transport layer {paragraphs [0019]-[0020]}.
Yamazaki teaches that the hole injection layer can be formed by evaporation {paragraph [0142]}.
Yamazaki teaches that including a hole injection layer between a hole transport layer and an anode and an electron injection layer between an electron transport layer and a cathode improves the injection of holes and electrons from the anode and the cathode, respectively {paragraphs [0019]-[0020]}.
Yamazaki additionally teaches that the organic layers of the device of Yamazaki can be formed by spin coating {paragraph [0144]}.
At the time the invention was effectively filed, it would have been obvious to have modified the OLED of Hamada by including a hole injection layer between the anode and the hole transport layer, depositing the layer by evaporation, as well as an electron injection layer between the cathode and the electron transport layer, based on the teaching of Yamazaki. The motivation for doing so would have been to improve the injection of holes and electrons from the anode and the cathode, as taught by Yamazaki. The selection of evaporation as the method of forming the hole injection layer would have been a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786